Citation Nr: 0302934	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  96-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection of right ear disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from January 1977 to March 
1977 and from August 1977 to August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by which 
the RO denied service connection for a bilateral hearing 
condition.  In February 2000 the Board remanded this matter 
for additional development.  During the course of 
accomplishing that development, in December 2001, the RO 
granted service connection for hearing loss of the left ear 
and tinnitus, but denied service connection for right ear 
disability. 


FINDING OF FACT

The veteran does not have a right ear hearing loss by VA 
standards.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred or aggravated 
during active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 1111, 1112, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §1110; 38 C.F.R. §3.303(a)(2002).  
In addition, certain chronic diseases (including organic 
diseases of the nervous system) shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. 
§§3.307, 3.309 (2002).  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See  38 C.F.R. §3.303(b)(2002).

The evidence of record consists of the following:  service 
medical records; private medical records from R.H., M.D. 
(dated from July 1986 to January 1990), R.B., M.D. (dated in 
January, June and November 1997), J.F., M.D. (dated from July 
1993 to January 1994); VA outpatient treatment records (dated 
in December 1996); VA examination reports (dated in June 2000 
and August 2001); the veteran's written statements (dated in 
January 1999, April 2000, February 2001, and June 2001) and 
the transcript of a hearing before the RO (held in August 
1999).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Having carefully considered the evidence of record, the Board 
finds that service connection is not warranted because the 
regulatory criteria for a hearing disability have not been 
met.  Neither the 2000 or 2001 audiological examinations, nor 
the private medical records, reveal scores that meet the 
criteria for a hearing disability under 38 C.F.R. § 3.385.  
In this regard, the June 2000 examination showed scores of 
20, 10, 5, 15 and 10 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.  The speech recognition scores were 94 percent in 
the right ear.  The August 2001 audiogram scores were 
reported as 30, 25, 5, 10, and 15 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, with a 100 percent speech 
discrimination score for the right ear.  Given this state of 
the evidence, and the absence of any competent medical 
evidence showing right ear problems within the presumptive 
period after service, the claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in June 
2001 of the evidence needed to substantiate the claim for 
service connection.  Specifically, the RO advised that 
establishing service connection require evidence showing a 
current physical or mental disability.  Additionally, the 
requirements under 38 C.F.R. § 3.385 were set forth in the 
November 1996 statement of the case. Lastly, VA must notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim by way of 
the June 2001 letter noted above.  The veteran was notified 
of the new obligations under VCAA and its implementing 
regulations in the October 2002 supplemental statement of the 
case.  The SSOC detailed what evidence had been obtained thus 
far, as well as the exact basis of the denial of this claim - 
the fact that the audiometric findings did not show hearing 
loss in accordance with VA regulation.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The June 2001 letter from the 
RO requested that the veteran identify all health care 
providers treating his hearing disability.  Furthermore, by 
an earlier March 1996 letter, the RO notified the veteran of 
the difficulty in obtaining his service medical records.  As 
noted above, the veteran was requested to identify any 
healthcare providers who treated his hearing disability.  The 
RO did obtain records from identified healthcare providers.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the appellant was provided VA examinations in 
2000 and 2001, as discussed above.  The examiners did not, 
however, render any opinions as to the etiology of the 
claimed disorder.  However, further examinations are not 
needed because there is no competent evidence that the 
appellant has the claimed condition.  There is sufficient 
medical evidence to decide this claim.

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing disability is 
denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

